DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, drawn to a composition for direct reprogramming urine cells into keratinocyte stem cells comprising a Bmi1 protein or a coding sequence thereof, and a deltaNP63alpha protein or a coding sequence thereof.
Group II, claims 5-7, drawn to a method for direct reprogramming urine cells into keratinocyte stem cells.
Group III, claims 8-11, drawn to a method for preparing a reprogrammed keratinocyte stem cell conditioned medium or a culture solution thereof from urine cells.
Group IV, claims 12-19, drawn to a cosmetic or pharmaceutical composition comprising the reprogrammed keratinocyte stem cell conditioned medium or culture solution prepared by one of claims 8-11.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific composition use, e.g., cosmetic or pharmaceutical (please see claims 12-19); AND
Species B:	a single and specific reprogrammed keratinocyte stem cell conditioned medium or culture solution prepared by a single and specific method, e.g., method of claim 8, 9, 10 or 11 (please see claims 12-19).
Species A and B lack unity of invention for the reasons stated below. 
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A and B for Group IV] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-19.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a composition for direct reprogramming urine cells into keratinocyte stem cells comprising a Bmi1 protein or a coding sequence thereof, and a deltaNP63alpha protein or a coding sequence thereof, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ammirante et al., Genes & Development 27:1435-1440 (2013) in view of Senoo et al., Oncogene 21:2455-2465 (2002).  Ammirante et al. hypothesizes that defective prostate regrowth in IkkαAA/AA mice correlated with diminished expansion of prostate epithelial progenitors that are responsible for androgen-induced regeneration and can form protospheres in culture (See Ammirante article, pg. 1437, col. 1, 2nd paragraph).  To further support their hypothesis, Ammirante et al. examined expression of two markers of prostate progenitors: p63 and BMI1 (See Ammirante article, pg. 1437, col. 1, 2nd paragraph).  Immunohistochemistry (IHC) of regenerating wild-type prostates revealed a substantial increase in cells expressing p63 and BMI1 (See Ammirante article, pg. 1437, col. 1, 2nd paragraph).  However, Ammirante et al. does not specify which p63 isoform was examined.  Senoo et al. teaches that there are two major isoforms of the p63 gene, TAp63γ (p51A) and dNp63α (p73L) (See Senoo article, abstract).  Tap63γ represses VEGF expression on transcription and protein levels whereas dNp63α upregulates VEGF expression on transcription and protein levels (See Senoo article, abstract).  As such, although Ammirante et al. does not specify which isoform is being examined, given that there are two main isoforms where dNp63α is one of the two major isoforms of p63, an ordinary skilled artisan would be motivated to examine expression of two markers of prostate progenitors: dNp63α as the p63 isoform and BMI1 with a reasonable expectation of success.  Moreover, it is noted that the instantly claimed composition only requires two components; namely, dNp63α and BMI1 or a coding sequence thereof.  As such, prostates of wild-type mice after sham operation or castration and subsequent androgen replacement having expressing dNp63α and BMI1 constitute a composition comprising a Bmi1 protein or a coding sequence thereof, and a deltaNP63alpha protein or a coding sequence thereof. 
Furthermore, although Ammirante et al. does not expressly teach that the composition is for direct reprogramming urine cells into keratinocyte stem cells, the Examiner would like to remind Applicants that the preamble recites a composition, and while the use of a descriptive clause, i.e. “for direct reprogramming …,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the combination of the references satisfy the intended use of the technical feature.  Accordingly Groups I-IV lack unity of invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654